Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 1 of 7. PageID #: 71



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :          Case No. 1:21-cr-184
                     Plaintiff,                                :          OPINION AND ORDER
                                                               :          [Resolving Doc. 15]
          v.                                                   :
                                                               :
JOSEPH STEVENSON,                                              :
                                                               :
                      Defendant,                               :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Following an Elyria Police Department traffic stop outside his apartment building,

Defendant Joseph Stevenson was indicted for possessing a firearm as both a convicted felon

and a person currently subject to a separate felony indictment. 1 Stevenson now moves to

suppress the firearm, arguing that the traffic stop and search of Stevenson’s vehicle producing

the firearm violated the Fourth Amendment. 2 The government opposes. 3 For the reasons

stated below, the Court DENIES Stevenson’s suppression motion.

                                                          I.       BACKGROUND

          On January 31, 2021, Officer Joshua Mason of the Elyria Police Department was

working security detail at the Midview Crossing Apartments in Elyria. 4 In that role, Officer

Mason monitored vehicle and pedestrian traffic around the apartment complex. 5

          During Officer Mason’s shift, at around 3:20 in the afternoon, a black Hyundai sedan

exited the apartment complex’s private driveway, traveling westbound toward Middle


1
  Doc. 1.
2
  Doc. 15.
3
  Doc. 18.
4
  Supression Hearing Tr. at 4.
5
  Id. at 5.
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 2 of 7. PageID #: 72

Case No. 1:21-cr-184
Gwin, J.

Avenue—a public road bordered on both sides by concrete sidewalks. 6 Officer Mason

observed the black Hyundai cross the parking complex’s roadway that crossed the area

extending between adjoining sidewalk portions. No sidewalk markings ran across the

apartment’s exiting roadway.

        The Hyundai did not stop before entering the area running between the nearby

sidewalks. Instead, the Hyundai pulled up to the Middle Avenue curb area, stopped, and

then made a right turn. 7

        No evidence suggested that there were any pedestrians using the sidewalk. No

evidence suggested that any pedestrians were even in the area.

        Believing that the black Hyundai’s maneuver violated the Ohio traffic code, Officer

Mason activated his lights and stopped the Hyundai. 8 Officer Mason testified that he found

Defendant Stevenson operating the vehicle and immediately smelled marijuana. 9

        After Officer Mason asked about the smell, Defendant Stevenson admitted that he had

marijuana in the car. 10 A traffic database search revealed that Stevenson did not have a valid

driver’s license. 11

        Officer Mason accordingly ordered Defendant Stevenson to exit the vehicle. 12 Officer

Mason then searched the vehicle, finding marijuana, cocaine, and a Taurus Millennium G2

9-millimeter handgun. 13


6
  Id. at 24, 26.
7
  Id. at 5–6.
8
  Id. at 29.
9
  Id.
10
   Id. at 30.
11
   Id. at 34.
12
   Id. at 8–9.
13
   Id. at 9.
                                              -2-
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 3 of 7. PageID #: 73

Case No. 1:21-cr-184
Gwin, J.

           At the time of the traffic stop, Stevenson had been previously convicted of felony

cocaine possession. 14       Stevenson was also facing a Lorain County felonious assault

indictment. 15 On March 11, 2021, Stevenson was federally indicted for possessing a firearm

as a convicted felon and as a person currently subject to a separate felony indictment—in

violation and 18 U.S.C. § 922(g)(1) and (n), respectively. 16

           On May 7, 2021, Defendant Stevenson moved to suppress the firearm, arguing that

Officer Mason’s traffic stop violated the Fourth Amendment. 17 The government opposes. 18

The Court held a May 25, 2021 supression hearing, and the parties submitted supplemental

briefing. 19 The Court now turns to the suppression motion.

                                       II.    LEGAL STANDARD

           The Fourth Amendment generally requires that all government searches and seizures

be authorized by a warrant. 20 However, two well-known warrant requirement exceptions

apply in this case.

           First, law enforcement may conduct a traffic stop upon reasonable suspicion, defined

as “a particularized and objective basis for suspecting the particular person stopped of

breaking the law.” 21 Second, law enforcement may search a stopped automobile upon




14
     Doc. 10 at 1.
15
     Id. at 2.
16
     Id.
17
   Doc. 15.
18
   Doc. 18.
19
   Doc. 19; Doc. 20.
20
     Maryland v. Pringle, 540 U.S. 366, 369 (2003).
21
     Heien v. North Carolina, 574 U.S. 54, 60 (2014).
                                                -3-
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 4 of 7. PageID #: 74

Case No. 1:21-cr-184
Gwin, J.

probable cause, defined as “reasonable grounds for belief” of “a fair probability that evidence

of a crime” will be discovered in the searched automobile. 22

       In reaching the required reasonable suspicion and probable cause findings, law

enforcement officers are legally entitled to “margin of error” deference in the factual or legal

assessments their duties require them to make. 23 The Supreme Court has accordingly held

that the Fourth Amendment tolerates searches and seizures based on officers’ objectively

reasonable factual or legal mistakes. 24

                                           III.         ANALYSIS

       Officer Mason testified that he stopped Defendant Stevenson after observing

Stevenson fail to stop before breaking the driveway area extending between sidewalk

portions along Middle at the location of the Midview Crossing Apartments’ private driveway.

Officer Mason believed that his conduct violated Ohio Revised Code § 4511.431(A), which

provides:

       The driver of a vehicle or trackless trolley emerging from an alley, building,
       private road, or driveway within a business or residence district shall stop the
       vehicle or trackless trolley immediately prior to driving onto a sidewalk or onto
       the sidewalk area extending across the alley, building entrance, road, or
       driveway, or in the event there is no sidewalk area, shall stop at the point
       nearest the street to be entered where the driver has a view of approaching
       traffic thereon.

       Defendant Stevenson takes issue with Officer Mason’s interpretation of the statute.

Officer Mason conceded at the suppression hearing: (1) that there are no physical markings

that demarcate the extension of the Middle Avenue sidewalk over the apartment complex’s



22
   United States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006).
23
   Heien, 574 U.S. at 66.
24
   Id.
                                                  -4-
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 5 of 7. PageID #: 75

Case No. 1:21-cr-184
Gwin, J.

private driveway; 25 and (2) that motorists stopping at the Middle Avenue intersection would

not have a clear view of oncoming traffic from the hypothetical sidewalk extension. 26

           Defendant Stevenson accordingly claims that “there is no sidewalk area,” meaning

that the statute allowed him to “stop at the point nearest the street to be entered where the

driver has a view of approaching traffic,” which he undisputedly did. 27

           The government counters that Ohio law defines a sidewalk as “that portion of a street

between the curb lines, or the lateral lines of a roadway, and the adjacent property lines,

intended for the use of pedestrians.” 28 And because Middle Avenue pedestrians frequently

cross the unmarked portion of the apartment complex’s private driveway, the government

argues that the unmarked extension is a “sidewalk area extending across the alley, building
                                                                            29
entrance, road, or driveway” under Ohio Revised Code § 4511.431(A).

           This Court cannot find an Ohio decision interpreting this aspect of § 4511.431(A).

But Defendant Stevenson, acknowledging the difficulty of this interpretive question, argues

that the rule of lenity mandates that such questions be resolved in favor of criminal

defendants.

           Defendant Stevenson is right that Ohio and Federal law enforce the rule of lenity

when examining the ultimate question of criminal liability under a statute. 30 But the Supreme

Court has declined to extend the rule of lenity to law enforcement’s Fourth Amendment

reasonable suspicion and probable cause findings.


25
   Suppression Hearing Tr. at 21.
26
   Id. at 38–39.
27
   Ohio Rev. Code § 4511.431(A).
28
     Id.
29
     Ohio Rev. Code 4511.01(FF).
30
     Ohio Rev. Code § 2901.04(A); United States v. Santos, 553 U.S. 507, 514 (2008).
                                             -5-
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 6 of 7. PageID #: 76

Case No. 1:21-cr-184
Gwin, J.

        “[J]ust because mistakes of law cannot justify either the imposition or avoidance of

criminal liability, it does not follow that they cannot justify an investigatory stop.” 31 Here,

Defendant Stevenson, as in Heien, is not attempting to avoid traffic violation liability, where

the rule of lenity would aid him. 32 Rather, he is disputing the validity of a traffic stop under

the Fourth Amendment, where courts place a thumb on the opposite side of the scale in

favor of law enforcement officers who must “make quick decision[s] on the law” as they

“whizz[] by.” 33

        Because the Court believes that both parties have a reasonable view of whether Ohio

Revised Code § 4511.431(A) required Defendant Stevenson to stop before crossing the

unmarked Middle Avenue sidewalk extension, the Court finds that Officer Mason could

initiate the traffic stop.

        That leaves the Officer Mason’s probable cause search of Defendant Stevenson’s

vehicle, which required “reasonable grounds for belief” of “a fair probability that evidence

of a crime” would be found in the vehicle. Here, it is undisputed that Officer Mason smelled

marijuana when approaching Stevenson’s vehicle and that Stevenson admitted he had

marijuana in the car when Officer Mason asked. “[A] narcotic’s odor, by itself, is sufficient

to provide probable cause to conduct a lawful search of a vehicle.” 34

        Defendant Stevenson’s admission that he had marijuana in the car is even stronger

support for “a fair probability that evidence of a crime” would be discovered in his vehicle.



31
   Heien, 574 U.S. at 67.
32
   Santos, 553 U.S. at 514.
33
   Heien, 574 U.S. at 67.
34
   United States v. Crumb, 287 F. App’x 511, 514 (6th Cir. 2008) (citing United States v.
Puckett, 422 F.3d 340, 343 (6th Cir. 2005)).
                                               -6-
Case: 1:21-cr-00184-JG Doc #: 21 Filed: 05/27/21 7 of 7. PageID #: 77

Case No. 1:21-cr-184
Gwin, J.

And contrary to Defendant Stevenson’s argument, Officer Mason did not have to stop

searching the vehicle after finding the marijuana Stevenson acknowledged. Where officers

have probable cause to search a vehicle, criminal defendants cannot limit the scope of an

otherwise lawful search to acknowledged contraband. Rather, upon smelling marijuana and

finding it in Defendant Stevenson’s car, Officer Mason “had reasonable grounds to believe

that further evidence of a crime may be found inside the vehicle.” 35

          No Fourth Amendment violation occurred.

                                          IV.   CONCLUSION

          For these reasons, the Court DENIES Defendant Stevenson’s suppression motion.

          IT IS SO ORDERED.


Dated: May 27, 2021                              s/      James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




35
     Id. (citing Jackson, 470 F.3d at 306).
                                                -7-
